Citation Nr: 1640266	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to an increased rating greater for service-connected postoperative right shoulder disability with a scar, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected postoperative impingement syndrome of the left shoulder with a scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from April 1983 to June 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a February 2015 Board remand.

In September 2013, the Veteran presented testimony at a Central Office hearing in Washington DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain an additional VA examination for the Veteran's shoulder disorders.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A VA examination was last conducted in March 2013.  In a January 2016 statement, the Veteran reported that he now has shoulder arthritis and a tear and that his wife now must assist him in dressing.  At the time of his 2013 VA examination, there was no arthritis and no reports of functional limitations such as difficulty dressing.  Accordingly, this testimony indicates that the Veteran's shoulder disabilities may have worsened in the past three years.  An additional VA examination is needed to ascertain the current severity and manifestations of the service-connected disabilities.  

Next, remand is necessary to obtain an adequate medical opinion for the Veteran's claims of entitlement to service connection for a left and right knee disorders.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When the medical evidence of record is insufficient or of doubtful weight or credibility, the Board must supplement the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board finds that the 2015 VA examination is unclear.  The Veteran claims he has bilateral knee arthritis that had onset as a result of running, squatting, kneeling, and other forms of wear and tear on his knees during his 20 years of military service.  At the September 2013 Board hearing, the Veteran testified that he always had aches in his knees and that he would take Motrin to treat the pain during service.  In the 2015 remand, the Board requested that the examiner address various documents and lay statements of record.  An examination was provided in December 2015.  At that time, contemporaneously taken x-ray images of the knees showed minimal degenerative changes of the patellofemoral joint on the left knee and normal findings in the right knee.  The examiner noted that he was not sure why the right knee findings in the December 2015 x-rays were different than the readings of the radiologist in 2010 x-ray images showing osteoarthritis in the right knee.  For the left knee, the examiner found no medical treatment about the knee or history of a left knee injury during the Veteran's service.  Acknowledging that it was understandable that with 20 years of service, the Veteran's left knee was likely affected by wear and tear, the examiner still opined that it was less likely as not that the Veteran had a diagnosis of the bilateral knees what was incurred in service or etiologically related to service.  

The Board finds that remand is necessary to obtain a new examination and opinion that adequately addresses the Veteran's claims.  First, the December 2015 examiner did not provide an adequate explanation for concluding the Veteran did not have right knee osteoarthritis.  Second, the December 2015 examiner provided a negative nexus opinion for the knees but then provided a favorable although speculative nexus opinion when he concluded it was "understandable" that 20 years of wear and tear could affect the knee.  It is unclear what the examiner intended with this statement.  Third, the examiner did not address the documents and statements as requested in the Board remand.  This must be done on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims folder, schedule the Veteran for a VA examination to determine the etiology of his current bilateral knee disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner must answer the following questions:

(a) Upon examination, what are each of the current disorders of the bilateral knees?  Explain the discrepancy between the December 2015 VA examiner's finding that the Veteran did not have right knee osteoarthritis with the previous diagnoses of osteoarthritis of the right knee of record.  

(b) For each diagnosed right and left knee disorder, is it at least as likely as not (i.e., 50 percent or more probable) that such disorder began during service or within one year of service discharge?

(c) For each diagnosed right and left knee disorder, is it at least as likely as not (i.e., 50 percent or more probable) that such disorder is otherwise caused by the Veteran's 20-year period of active service from April 1983 to June 2003?  

The examiner must address the following:  

(1) the Veteran's in-service duties as part of his military occupational specialty (MOS) as a communication equipment craftsmen which required squatting, kneeling, jumping, climbing, and running, for 20 years; (2) a November 2002 service treatment record in which the Veteran reported pain to the back, shoulders, and wrists, but did not mention his knees; (3) statements from the Veteran and his spouse indicating no knee treatment during service, but self-medicating the knee symptoms; (4) 2005 and 2006 magnetic resonance imaging reports and X-rays which assessed chondromalacia patella or patella femoral syndrome; (5) an August 2010 medical record noting that X-rays revealed bilateral osteoarthritis of the knees; 6) medical treatise evidence commenting that osteoarthritis is a normal result of aging, as well as caused by wear and tear on the joints, such as from jobs that involve kneeling or squatting for over an hour a day; 7) the Veteran's credible statements describing knee symptoms during and after his military service.   

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In conducting the examination, the examiner must test the range of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



